DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Claims 1-26 are pending.

3.  Applicant’s election without traverse the species of familial hyperlipidemia and homozygous familial hypercholesterolemia (HoFH) as the specific hypercholesterolemia,  filed on 01/26/2020, is acknowledged.   

4.  Claims 5 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1-4, 6-16 and 18-26 are under examination as they read on traverse the species of homozygous familial hypercholesterolemia (HoFH).
 
  
6.  Applicant’s IDS, filed 01/17/2020, 03/03/2020, 06/01/2020, 06/08/2020, 07/10/2020, 07/10/2020, 12/17/2020, 01/29/2021, 01/29/2021, is acknowledged. 

7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claims 1-4, 6-16 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130171149 (IDS) in view of US 20170037124 (IDS) or Fu et al (Sci Rep. 2015 Dec 21;5:18502, IDS).
The `149 publication teaches methods for preventing or treating a disease or disorder which is prevented, ameliorated, improved or inhibited by reduction or inhibition of ANGPTL3 activity, the method comprising administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition anti-ANGPTL3 antibodies, further comprising administering to the subject one or more additional therapeutic agents selected from the group consisting of an inhibitor of HMG-CoA reductase; an inhibitor of cholesterol uptake or bile acid re-absorption, or both; an agent which increases lipoprotein catabolism; an agent which reduces the number of non-fatal heart attacks; and an activator of the LXR transcription factor, further comprising administering to the subject one or more additional therapeutic agents selected from the group consisting of a statin, niacin, fibrate, anti-hANGPTL4 antibody and anti-PCSK9 antibody, wherein the disease or disorder is selected from the group consisting of 
The `149 publication teaches the in vivo effect of H4H1276S on serum lipid levels in hyperlipidemic ApoE-/- mice (example 8).  These mice are hyperlipidemic with the majority of their circulating cholesterol found in the form of VLDL and LDL. The antibodies, H4H1276S (i.e., evinacumab) and an isotype-matched (hIgG4) control with irrelevant specificity, were administered at 10 mg/kg dose by subcutaneous injection on day 0 of the study. Mice were bled after 4 hours of fasting at days 1, 4, 7 and 11 after injection of antibodies; and serum lipids levels (triglycerides, total cholesterol, non-HDL cholesterol, LDL cholesterol and HDL cholesterol) were determined in the serum [0130].  The results show that a single administration of H4H1276S to apoE-/- mice at 10 mg/kg led to ~72% (mean) reduction in circulating triglycerides (Table 21) and ~46% (mean) reduction in LDL cholesterol (Table 24) 7 days after the antibody administration (compared to the isotype-matched control Ab, i.e., hIgG4). The administration of H4H1276S also led to a reduction in total cholesterol (Table 22) and non-HDL cholesterol (Table 23) [0131]. 
Further, the `149 publication teaches that in vivo effect of H4H1276S on circulating lipid levels in hyperlipidemic Ldlr.sup-/- mice (Example 9). The antibodies, H4H1726S and isotype-matched (hIgG4) negative control, were administered at 10 mg/kg dose by subcutaneous injection on day 0 of the study. Mice were bled after 4 hours of fasting at days 1, 4, 7 and 11 after antibody injection and serum lipids levels (triglycerides, total cholesterol, non-HDL cholesterol, LDL cholesterol and HDL cholesterol) were determined [0134].  The results show that administration of H4H1726S to Ldlr-/- mice led to a significant reduction in plasma triglycerides with a maximal observed reduction of 44% (based on mean values). Significant reductions in LDL cholesterol (up to 23%), as well as total cholesterol, non-HDL cholesterol and HDL cholesterol, were also observed in H4H1726S-treated subjects. Reduction of LDL cholesterol in mice deficient for the major receptor for LDL cholesterol uptake (LDLR) suggests an LDLR-independent mechanism for LDL cholesterol reduction by ANGPTL3 inhibition.
The `149 publication teaches that the human anti-hANGPTL3 antibodies are useful in treating diseases or disorders associated with ANGPTL3 hypercholesterolemia (abstract), homozygous familial hypercholesterolemia with LDLR-/-) [0035].
The `149 publication teaches combination therapy.  The hANGPTL3 antibody or fragment thereof of the invention can be co-administered with other ANGPTL3 inhibitors as well as inhibitors of other molecules, such as ANGPTL4, ANGPTL5, ANGPTL6 and proprotein convertase subtilisin/kexin type 9 (PCSK9), which are involved in lipid metabolism, in particular, cholesterol and/or triglyceride homeostasis. Inhibitors of these molecules include small molecules and antibodies that specifically bind to these molecules and block their activity [0098].


Fu et al teach that a lipasin/Angptl8 monoclonal antibody lowers mouse serum triglycerides involving increased postprandial activity of the cardiac lipoprotein lipase.  Fu et al teach that Lipasin/Angptl8 is a feeding-induced hepatokine that regulates triglyceride (TAG) metabolism; its therapeutical potential, mechanism of action, and relation to the lipoprotein lipase (LPL), however, remain elusive. Fu et al generated five monoclonal lipasin antibodies, among which one lowered the serum TAG level when injected into mice, and the epitope was determined to be EIQVEE. Lipasin-deficient mice exhibited elevated postprandial activity of LPL in the heart and skeletal muscle, but not in white adipose tissue (WAT), suggesting that lipasin suppresses the activity of LPL specifically in cardiac and skeletal muscles. Consistently, mice injected with the effective antibody or with lipasin deficiency had increased postprandial cardiac LPL activity and lower TAG levels only in the fed state. These results suggest that lipasin acts, at least in part, in an endocrine manner. Fu et al propose the following model: feeding induces lipasin, activating the lipasin-Angptl3 pathway, which inhibits LPL in cardiac and skeletal muscles to direct circulating TAG to WAT for storage; conversely, fasting induces Angptl4, which inhibits LPL in WAT to direct circulating TAG to cardiac and skeletal muscles for oxidation. This model suggests a general mechanism by which TAG trafficking is coordinated by lipasin, Angptl3 and Angptl4 at different nutritional statuses (abstract).   Fu et al teach that a lipasin monoclonal antibody lowers serum triglycerides in mice. Each of the 5 antibodies or a control IgG from non-immunized mice was injected i.p. into wild-type mice (30 mg/kg body weight) (page 2, 2nd ¶ under Results).   Staring on day 3, mice receiving AB-2 had significantly lower levels of serum TAG (page 2, 3rd ¶ under Results).  It is noted that Fu et al does not teach the specific anti-ANGPTL8 antibody, H4H15341P with the claimed SEQ ID NOS: 1-8 recited in claims 7-9.

The `124 publication teaches antibody H4H15341P (claimed anti-ANGPTL8 antibody having the claimed SEQ ID Nos) led to significant reduction in circulating TG (up to 68% average) after administration (compared to control mAb) [0235].  H4H15341P led to dose-dependent sustained significant reduction in serum TG (up to 66% average, compared to control mAb) with 5 mg/kg being the lowest efficacious dose. No effect was observed on total cholesterol levels [0239].  Moreover, the administration of H4H15341P (anti-hANGPTL8) to humanized ANGPTL8 mice leads to a significant increase in LPL activity and has no effect on hepatic lipase activity [0241]. In addition, administration of H4H15341P (anti-hANGPTL8) to humanized ANGPTL8 mice leads to a significantly lower TG level after acute fat load compared to control antibody. These data suggest that H4H15341P, by blocking ANGPTL8, promotes accelerated TG clearance from the circulation [0243]. 
The `124 publication teaches and claims methods for treating a condition or disease associated with, or characterized in part by, high blood triglyceride levels, or at least one symptom or complication associated with the condition or disease, the method comprising administering anti-anti-ANGPTL8 antibody or antigen-binding fragment including H4H15341P (published SEQ ID NO: 162/168 and 170), or a pharmaceutical composition comprising the antibody or antigen-binding fragment thereof, to a patient in need thereof, such that blood triglyceride levels are lowered or that the condition or disease is mediated, or the at least one symptom or complication 
Given that the HoFH is associated with hypertriglyceridemia, those skilled in the art before the effective filing date of the claimed invention to combined the anti-ANGPTL3 antibody of  the `149 publication with the anti-ANGPTL8 antibodies taught by Fu et al and the `124 publication in the treatment of thee HoFH. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.  Claims 1-4, 6-16 and 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9951127 (IDS) in view of  US 20170037124 (IDS # A18) or Fu et al (Sci Rep. 2015 Dec 21;5:18502, IDS # C6)).

The teachings of the `127 patent claims methods for preventing or treating a disease or disorder which is prevented, ameliorated, improved or inhibited by reduction or inhibition of ANGPTL3 activity, the method comprising administering to a subject in need thereof a therapeutically effective amount of a pharmaceutical composition comprising an isolated human antibody or antigen-binding fragment thereof that specifically binds human angiopoietin-like protein 3 (hANGPTL3) of SEQ ID NO:161 and neutralizes, reduces, or interferes with at least one activity of hANGPTL3, and a pharmaceutically acceptable carrier, wherein the antibody or antigen-binding fragment comprises a heavy chain complementarity determining region HCDR1/HCDR2/HCDR3 sequence combination comprising SEQ ID NO: 68/70/72; and a light chain complementarity determining region LCDR1/LCDR2/LCDR3 sequence combination comprising SEQ ID NO: 76/78/80, wherein the disease or disorder is hypertriglyceridemia, further comprising administering to the subject one or more additional therapeutic agents selected from the group consisting of an inhibitor of HMG-CoA reductase; an inhibitor of cholesterol uptake or bile acid re-absorption, or both; an agent which increases lipoprotein catabolism; and an activator of the LXR transcription factor, further comprising administering to the subject one or more additional therapeutic agents selected from the group consisting of a statin, niacin, fibrate, anti-hANGPTL4 antibody and anti-PCSK9 antibody.   The specification teaches that the disease or disorder is HoFM.

 The `127 patent differ from the claimed invention only in the recitation of that the hyperlipidemia is familial hyperlipidemia in claim 2 such as HoFM in claim 4, the treatment of anti-ANGPTL3 antibody is in combination with anti-ANGPTL8 antibodies/inhibitor.

i.p. into wild-type mice (30 mg/kg body weight) (page 2, 2nd ¶ under Results).   Staring on day 3, mice receiving AB-2 had significantly lower levels of serum TAG (page 2, 3rd ¶ under Results).  It is noted that Fu et al does not teach the specific anti-ANGPTL8 antibody, H4H15341P with the claimed SEQ ID NOS: 1-8 recited in claims 7-9.

The `124 publication teaches antibody H4H15341P (claimed anti-ANGPTL8 antibody having the claimed SEQ ID Nos) led to significant reduction in circulating TG (up to 68% average) after administration (compared to control mAb) [0235].  H4H15341P led to dose-dependent sustained significant reduction in serum TG (up to 66% average, compared to control mAb) with 5 mg/kg being the lowest efficacious dose. No effect was observed on total cholesterol levels [0239].  Moreover, the administration of H4H15341P (anti-hANGPTL8) to humanized ANGPTL8 mice leads to a significant increase in LPL activity and has no effect on hepatic lipase activity [0241]. In addition, administration of H4H15341P (anti-hANGPTL8) to humanized ANGPTL8 mice leads to a significantly lower TG level after acute fat load compared to control antibody. These data suggest that H4H15341P, by blocking ANGPTL8, promotes accelerated TG clearance from the circulation [0243]. 
The `124 publication teaches and claims methods for treating a condition or disease associated with, or characterized in part by, high blood triglyceride levels, or at least one symptom or complication associated with the condition or disease, the method comprising administering anti-anti-ANGPTL8 antibody or antigen-binding fragment including H4H15341P (published SEQ ID NO: 162/168 and 170), or a pharmaceutical composition comprising the antibody or antigen-binding fragment thereof, to a patient in need thereof, such that blood triglyceride levels are lowered or that the condition or disease is mediated, or the at least one symptom or complication associated with the condition or disease is alleviated or reduced in frequency or severity (published claim 11), wherein the condition or disease is hyperlipidemia or hypertriglyceridemia, hypercholesterolemia (published claim 12), wherein the pharmaceutical composition is 
Given that the HoFH is associated with hypertriglyceridemia, those skilled in the art before the effective filing date of the claimed invention to combined the anti-ANGPTL3 antibody of  the `127 patent with the anti-ANGPTL8 antibodies taught by Fu et al and the `124 publication in the treatment of thee HoFH. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).


10.  No claim is allowed.

11.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Zhang, Ren.  The ANGPTL3-4-8 model, a molecular mechanism for triglyceride trafficking. Open Biol. 6: 150272, 2016, IDS.

Zhang teaches that current evidence supports a notion that Angptl8 and Angptl3 function in the same pathway, that is, Angptl8 inhibits LPL, in an Angptl3-dependent manner, in cardiac and skeletal muscles, whereas Angptl3, although being abundant in the circulation regardless of nutritional status, needs to be activated by Angptl8, which is induced by feeding. By jointly considering the Angptl3-4-8 model and phenotypes of mice deficient in Angptl8 or Angptl3, we can obtain further insights into the relationship between the two Angptl members (pages 3-4, bridging ¶).  It was shown that Angptl8 interacts with Angptl3, and enhances Angptl3 cleavage, releasing the N-terminal domain, which potently inhibits LPL [59].  Furthermore, in mice with Angptl8 overexpression circulating Angptl3 levels were reduced [59], supporting the notion that exogenous Angptl8 formed complexes with Angptl3, which, in turn, translocated into the capillaries in the heart and skeletal muscle, resulting in lowered levels of circulating Angptl3.
Both Angptl8 and Angptl3 are secreted by the liver into the circulation, and are not expressed in the heart and skeletal muscle, and thus are likely to work in an endocrine manner. Taken together, these results strongly suggest that Angptl8, induced by feeding, binds and activates Angptl3 to inhibit LPL in cardiac and skeletal muscles, in an endocrine manner (page 4).

(ii) Turner et al.  Non-statin Treatments for Managing LDL Cholesterol and Their Outcomes. Clin Ther. Dec. 2015;37:2751–2769 (IDS).

Turner et al teach that REGN1500 (Regeneron Pharmaceuticals, Tarry-town, New York) is a fully humanized mAb with high-binding afﬁnity to ANGPTL3. In preclinical stud-ies in dyslipidemic mice, administration of REGN1500 was associated with 2.5-fold increased concentrations of post-heparin LPL activity, and statistically signiﬁcant reductions in TGs, total cholesterol, and LDL-C levels up to 53%, 35%, and 45%, respectively, were ob-served after 8 weeks of treatment with REGN1500 compared to controls. Subsequent studies in dyslipi-demic monkeys given either 3 or 10 mg/kg in a single dose again showed robust reductions in TG concentrations of 89% at days 1 and 2 with sustained reductions in TGs maintained for 33 days before returning to baseline concentrations; LDL-C levels did not change, possibly because of a low mean baseline level of 58 mg/dL.91 Currently, REGN1500 is in clinical development with 3 active trials, 2 Phase I SAD and MAD studies, and a proof-of-concept trial to evaluate the safety and efﬁcacy of both single and multiple doses of REGN1500 in patients with HoFH (clinicaltrials.gov identiﬁers NCT01749878, NCT02107872, and NCT02265952, respectively) (pages 2764-2765, bridging ¶).


12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 28, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644